 Case 8:19-cv-00258-JVS-KES Document 44-7 Filed 07/08/19 Page 1 of 2 Page ID #:689



 1                           DECLARATION OF JOHN MARTINEZ
 2            I, John Martinez declare as follows:
 3
         1. I am a prisoner in the Orange County jails and have been since March 9, 2019.
 4
         2. The only effective way for prisoners in the Orange County jails to bring
 5

 6   institutional change is by well publicized hunger strike, two of which occurred in 2018

 7   over “housing” prisoner in isolation cells.
 8
         3. I do not receive group religious services (chapel), nor do the prisoners I am
 9

10
     housing with, in Theo Lacy Mod P Sector 43. There are 23 prisoners (plus one empty

11   cell).
12
         4. There are 2 red bands, 16 yellow bands and 5 orange bands. In spite of the
13

14
     difference security levels we are all housed together as “ TOTAL SEPS”(separated) and

15   none of us gets called for group religious service.
16
         5.    I, and my cellmates, would like to not be in segregation housing (just now not
17
     racially segregated only separated from religious access, classes, AA, etc).
18

19      6.     I would like to have due process to contest my segregation status; I have
20
     committed no violent acts in the jail but I am being punished for protesting against
21
     inhumane treatment, classification cannot be grieved successfully.
22

23     7.      Small things mean a lot to a prisoner. If we had a change of underwear we
24
     wouldn’t have to be naked when washing our clothes.
25

26

27

28


                             DECLARATION OF JOHN MARTINEZ
                                          1
Case 8:19-cv-00258-JVS-KES Document 44-7 Filed 07/08/19 Page 2 of 2 Page ID #:690
